              Case 21-32156 Document 86 Filed in TXSB on 08/02/21 Page 1 of 2



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
REGION 7, SOUTHERN and WESTERN DISTRICTS OF TEXAS
JANA SMITH WHITWORTH, TRIAL ATTORNEY
515 Rusk, Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650
Fax: (713) 718-4670
Email: Jana.Whitworth@usdoj.gov

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                  §
    In re:                                                        §       Chapter 11
                                                                  §
    AGILON ENERGY HOLDINGS II LLC, et al.                         §       Case No. 21-32156 (MI)
                                                                  §
                           Debtors. 1                             §       (Jointly Administered)
                                                                  §

                         NOTICE OF ORGANIZATIONAL MEETING OF THE
                         OFFICIAL UNSECURED CREDITORS’ COMMITTEE

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

             An organizational meeting of the Official Unsecured Creditors’ Committee in the above-

entitled case has been scheduled via telephone conference call on Tuesday, August 3, 2021 at 2:00

p.m. (Houston Time). The members of the Official Unsecured Creditors’ Committee have been

provided call-in instructions.




             SIGNED this the 2nd day of August 2021.


1
    The debtors and debtors in possession these chapter 11 cases (the “Bankruptcy Cases”), along with the last four digits
    of their respective Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389) (“Agilon”),
    Case No. 21-32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City Power LLC
    (4169) (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’ mailing address
    is: 5850 San Felipe, Ste 601, Houston, Texas 77057.
        Case 21-32156 Document 86 Filed in TXSB on 08/02/21 Page 2 of 2




                                              Respectfully submitted,

                                              KEVIN M. EPSTEIN
                                              UNITED STATES TRUSTEE
                                              REGION 7, SOUTHERN and WESTERN
                                              DISTRICTS OF TEXAS

                                              By:    /s/ Jana Smith Whitworth
                                                     Jana Smith Whitworth
                                                     Texas Bar No. 00797453/Fed. ID No. 20656
                                                     515 Rusk, Suite 3516
                                                     Houston, Texas 77002
                                                     (713) 718-4650
                                                     (713) 718-4670 Fax
                                                     Email: Jana.Whitworth@usdoj.gov



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by electronic means on
all PACER participants on this 2nd day of August, 2021.

                                              /s/Jana Smith Whitworth
                                              Jana Smith Whitworth
